—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Henry, J.), dated May 5, 1998, which denied its motion to dismiss the amended complaint pursuant to, inter alia, CPLR 3211 (a) (5) and (7).
Ordered that the order is affirmed, with costs.
The Supreme Court correctly denied the defendant’s motion to dismiss the amended complaint. The plaintiff’s amended complaint states a cause of action for breach of contract (see, Merritt v Hooshang Constr., 216 AD2d 542). Further, this cause of action, which accrued in 1993, is not time-barred (see, CPLR 213 [2]). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.